UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6646



BERNARD DRAYTON,

                                            Petitioner - Appellant,

          versus

UNITED STATES DEPARTMENT OF JUSTICE; UNITED
STATES DISTRICT COURT, at Charleston, South
Carolina; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-95-379-2-8AJ)


Submitted:   December 14, 1995            Decided:   January 4, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Drayton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Drayton
v. United States Dep't of Justice, No. CA-95-379-2-8AJ (D.S.C. Apr.

6, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2